Case: 22-50035     Document: 00516537981         Page: 1     Date Filed: 11/08/2022




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                               November 8, 2022
                                  No. 22-50035                   Lyle W. Cayce
                                                                      Clerk

   J. P. Bryan; Mary Jon Bryan; Gage Properties, Inc.;
   Gage Hotel, L.P.,

                                                           Plaintiffs—Appellants,

                                       versus

   County Judge Eleazar R. Cano,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 4:20-CV-25


   Before Jones, Southwick, and Ho, Circuit Judges.
   Per Curiam:*
          Appellants, owners of the Gage Hotel in Marathon, Texas, sued
   County Judge Eleazar Cano in his official capacity for shutting down their
   hotel for over a month during the Covid-19 pandemic. The district court
   granted summary judgment in favor of Judge Cano. We affirm.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-50035      Document: 00516537981          Page: 2   Date Filed: 11/08/2022




                                    No. 22-50035

                                I. BACKGROUND
          Appellants own and operate the historic Gage Hotel in Brewster
   County, Texas, home of Big Bend National Park. Eleazar Cano is the county
   judge of Brewster County, and, as such, serves as the presiding officer of the
   county’s governing body. See Tex. Loc. Gov’t Code § 81.001.
          By March 2020, Covid-19 had spread to Texas.              In response,
   Governor Greg Abbott declared “a state of disaster for all counties” on
   March 13. Four days later, Judge Cano declared a local state of disaster for
   Brewster County, although no Covid-19 cases had been reported in the
   county or in any adjacent county. Both Governor Abbott and Judge Cano
   acted pursuant to their respective powers under the Texas Disaster Act of
   1975. See Tex. Gov’t Code Ann. §§ 418.014, 418.108.
          On March 20, 2020, Judge Cano amended his declaration to order all
   hotels, motels, short-term rentals, RV parks, and campgrounds to vacate any
   guest not using the room or site as a primary residence. He soon amended
   his declaration again to allow active-duty military, law enforcement, national
   guard, emergency service personnel, and healthcare professionals to use
   county hotels, motels, and short-term rentals. Lodging businesses remained
   closed to all “recreational travelers.” On March 25, Judge Cano declared
   another local state of disaster and maintained the restrictions on hotels,
   motels, and the like. On March 31, Governor Abbott issued an executive
   order prohibiting, in relevant part, local officials from restricting essential
   services as defined by the Department of Homeland Security. The order did
   not mention hotels or similar businesses. By a series of supplemental orders
   beginning April 1, Judge Cano extended the hotel restrictions through
   April 30, 2020. Brewster County’s first confirmed Covid-19 case appeared
   on April 25.


                                         2
Case: 22-50035      Document: 00516537981           Page: 3   Date Filed: 11/08/2022




                                    No. 22-50035

          On April 10, 2020, J.P. Bryan, an owner of the Gage Hotel, brought
   suit under 42 U.S.C. § 1983 seeking declaratory relief against Judge Cano for
   allegedly violating his constitutional rights.      Bryan then amended his
   complaint twice to add the remaining owners of the Gage Hotel as plaintiffs,
   specify that Judge Cano was sued in his official capacity as county judge,
   request money damages in addition to declaratory relief, and refine his
   claims.
          The district court granted summary judgment for Judge Cano on all
   counts. The Gage Hotel owners appeal the judgment and the court’s
   exclusion of their expert witness’s affidavit.
                                 II. DISCUSSION
          “This court reviews the district court’s grant of summary judgment
   de novo, applying the same standards as the district court.” DePree v.
   Saunders, 588 F.3d 282, 286 (5th Cir. 2009). A party is entitled to summary
   judgment “if the movant shows that there is no genuine dispute as to any
   material fact and the movant is entitled to judgment as a matter of law.” FED.
   R. CIV. P. 56. See also Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S. Ct.
   2548, 2552 (1986). We review the exclusion of expert testimony for abuse of
   discretion. Sims v. Kia Motors of Am., Inc., 839 F.3d 393, 400 (5th Cir. 2016).
          Appellants raise six arguments on appeal. The first three relate to
   Appellants’ equal protection, due process, and unreasonable seizure claims.
   Appellants’ fourth argument is presented on appeal as an ultra vires claim,
   that is, that Judge Cano’s orders exceeded his statutory authority, but below
   it was framed as another due process violation. Appellants’ fifth argument
   contests the district court’s judgment to the extent it dismissed any of their
   claims on sovereign immunity grounds.             We assume arguendo that
   Judge Cano acted as county official and, as such, does not enjoy the state’s
   immunity. See Danos v. Jones, 652 F.3d 577, 582 (5th Cir. 2011) (assuming

                                          3
Case: 22-50035         Document: 00516537981                Page: 4        Date Filed: 11/08/2022




                                            No. 22-50035

   that defendants were not immune from suit and proceeding to rule for the
   defendants on the merits). Finally, appellants challenge the expert witness
   affidavit’s exclusion.
                           A. Equal Protection & Due Process
           Appellants contend that Judge Cano violated their rights to equal
   protection and due process by arbitrarily and irrationally ordering the near
   closure of all hotels in Brewster County. The district court held that
   Appellants failed to refute Judge Cano’s proffered reasons for his orders,
   supported by evidence, which bore a rational relationship to a legitimate
   governmental purpose.
                                      1. Equal Protection
           To establish their equal protection claim, Appellants must first show
   that “two or more classifications of similarly situated persons were treated
   differently” under Judge Cano’s orders. Big Tyme Invs., L.L.C. v. Edwards,
   985 F.3d 456, 468 (5th Cir. 2021) (internal quotation omitted). The district
   court found that the orders arguably treated similar categories of guests,
   businesses, and employment classifications differently. Appellants concede
   that their equal protection challenge, implicating neither a suspect class nor
   a fundamental right, is reviewed according to the rational basis test. 1 Under
   this standard, a governmental classification “will be upheld ‘if there is a



           1
              When reviewing the constitutionality of Judge Cano’s orders, the district court
   purported to apply the Jacobson test, which asks whether an emergency order “has no real
   or substantial relation” to public health “or is, beyond all question, a plain, palpable
   invasion of rights secured by the fundamental law.” Jacobson v. Massachusetts, 197 U.S. 11,
   31, 25 S. Ct. 358, 363 (1905). But when doing its work, the court properly employed the
   traditional rational basis standard of review. See Big Tyme Invs., L.L.C. v. Edwards, 985 F.3d
   456, 467–68 (5th Cir. 2021) (introducing Jacobson and then analyzing the equal protection
   claim under rational basis); see also id. at 471 (Willett, J., concurring) (The Jacobson test “is
   just a roundabout way of conducting a conventional constitutional analysis.”).
                                                  4
Case: 22-50035        Document: 00516537981             Page: 5      Date Filed: 11/08/2022




                                         No. 22-50035

   rational relationship between the disparity of treatment and some legitimate
   governmental purpose.’” Greater Houston Small Taxicab Co. Owners Ass’n
   v. City of Houston, 660 F.3d 235, 239 (5th Cir. 2011) (quoting Heller v. Doe,
   509 U.S. 312, 320, 113 S. Ct. 2637, 2642 (1993)). But a “necessary corollary
   to and implication of rationality as a test is that there will be situations where
   proffered reasons are not rational.” Id. (internal quotation omitted). For
   example, the government “may not rely on a classification whose
   relationship to an asserted goal is so attenuated as to render the distinction
   arbitrary.” City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 446,
   105 S. Ct. 3249, 3258 (1985).
           Appellants do not dispute that Judge Cano’s stated purpose for his
   orders—the public health of Brewster County—is legitimate.                       Rather,
   Appellants argue that closing hotels to recreational guests but permitting
   other businesses to serve the same clientele was arbitrary and irrational.
   Further, Appellants criticize as particularly arbitrary the distinction drawn
   between J.P. Bryan and other property owners, whereby Bryan was
   prohibited from using his secondary residence in the Gage Hotel, but others
   could occupy secondary residences, so long as they were not in a hotel.2
           One rationale for treating hotels differently from other businesses was
   to limit the concentrated presence of visitors and tourists in the county.
   Judge Cano and his advisers considered that an important means to the end
   of public health for several reasons: March and April are popular months for
   tourism in Brewster County; visitors were retreating to Texas’s rural areas
   to escape big city quarantines; the county had limited means to test residents
   or visitors for Covid-19; and the county’s regional medical center did not


           2
             When questioned about this restriction at oral argument, counsel for Judge Cano
   asserted that the orders applied only to “guests.” Thus, they did not reach J.P. Bryan and
   other non-guest owners. Judge Cano did not render this opinion earlier in the dispute.
                                               5
Case: 22-50035      Document: 00516537981           Page: 6    Date Filed: 11/08/2022




                                     No. 22-50035

   have the capacity to care for the anticipated numbers of critically ill patients.
   Further, a rationale for restricting the class of guests permitted to stay at
   hotels was to keep recreational guests away while giving emergency service
   personnel a place to stay. And presumably, the exception for guests whose
   hotel room was their primary residence existed to avoid evicting people from
   their homes.
          Limiting restrictions to hotels and similar businesses, where guests are
   more likely to stay for a period of days, during the first weeks of a global
   pandemic, is not so attenuated from the asserted goal of public health as to
   render the classification irrational. See City of Cleburne, 473 U.S. at 446,
   105 S. Ct. at 3258. To be sure, these restrictions were overinclusive in some
   ways and underinclusive in others. Not every guest turned away from a hotel
   was a tourist or big city refugee. Nor were visitors prohibited entirely from
   staying in the county. And prohibiting owners from staying as guests in their
   own hotel, if that is what happened, may have been a bit overinclusive. But
   these imperfections do not render Judge Cano’s orders arbitrary and
   irrational. See Vance v. Bradley, 440 U.S. 93, 108, 99 S. Ct. 939, 948 (1979)
   (noting “perfection is by no means required” and that over and
   underinclusive classifications are permissible).
          The Appellants’ equal protection claim fails as a matter of law.




                                           6
Case: 22-50035         Document: 00516537981              Page: 7       Date Filed: 11/08/2022




                                          No. 22-50035

                                       2. Due Process
           Appellants’ due process claim fares no better under rational basis
   review.3 To show that they were arbitrarily deprived of their liberty interests
   in operating their hotel at full capacity, Appellants must “negative every
   conceivable basis which might support” Judge Cano’s orders. F.C.C. v.
   Beach Comm’s, Inc., 508 U.S. 307, 315, 113 S. Ct. 2096, 2102 (1993) (internal
   quotation omitted).
           As an initial matter, counts I and III of Appellants’ third amended
   complaint allege that Judge Cano acted ultra vires and thus trampled on
   Appellants’ due process rights. On appeal, Appellants insist that Judge
   Cano’s orders were arbitrary, capricious, and unlawful because no disaster,
   as defined by the Texas Disaster Act, existed at the time. In other words,
   declaring a local state of disaster where none existed was “per se arbitrary
   and irrational, and, as such, a violation of substantive due process.” Smith v.
   City of Picayune, 795 F.2d 482, 488 (5th Cir. 1986). In the same vein, they
   label Judge Cano’s April declarations as irrational on the ground that they
   contradicted Governor Abbott’s March 31 executive order, which prohibited
   local authorities from restricting access to essential services.
           These arguments fail as a matter of law. Allegations that Judge Cano
   violated state law are “alone insufficient to state a constitutional claim under
   the Fourteenth Amendment.” FM Props. Operating Co. v. City of Austin,
   93 F.3d 167, 174 (5th Cir. 1996). To hold otherwise would “improperly
   bootstrap state law into the Constitution.” Stern v. Tarrant Cnty. Hosp. Dist.,




           3
             Appellants allege violations of their economic liberty interests, to which rational
   basis review applies. See Stop the Beach Renourishment, Inc. v. Fla. Dep’t of Env’t Prot.,
   560 U.S. 702, 721, 130 S. Ct. 2592, 2606 (2010).
                                                7
Case: 22-50035        Document: 00516537981              Page: 8       Date Filed: 11/08/2022




                                         No. 22-50035

   778 F.2d 1052, 1056 (5th Cir. 1985) (en banc); see also Lindquist v. City of
   Pasadena, 669 F.3d 225, 235 (5th Cir. 2012) (same).4
           Appellants also attempt to demonstrate irrationality and arbitrariness
   by submitting evidence that no cases of Covid-19 were reported in Brewster
   County or in any adjacent county at the time of Judge Cano’s orders. They
   posit that there can be no reason for imposing restrictions on local businesses
   without scientific data proving that the virus was on the county’s doorstep.
   Appellants contend further that permitting healthcare workers and active-
   duty military members to stay at hotels but not recreational guests was
   arbitrary.5
           At its heart, Appellants’ argument is that Judge Cano’s declarations
   “were based on fear, not facts.” True, Judge Cano’s declarations would not
   survive rational basis review if propped up by fantastic or nonsensical


           4
             Contrast this case with Stem v. Gomez, 813 F.3d 205 (5th Cir. 2016), where this
   court considered the appellant’s state law claim brought under the ultra vires exception to
   sovereign immunity because it was a state law claim, not a due process claim. Here,
   Appellants have not raised state law claims, as their counsel confirmed at oral argument.
   The separate due process claim presented in Stem implicated state law only to the extent it
   defined the appellant’s constitutionally protected property interest. Id. at 210–11.
           5
             Appellants cite in support two district court cases from other circuits: League of
   Indep. Fitness Facilities & Trainers v. Whitmer, 468 F. Supp. 3d 940, 950–51 (W.D. Mich.
   2020), and County of Butler v. Wolf, 486 F. Supp. 3d 883 (W.D. Pa. 2020). These cases
   misplaced the burden of production. In the first, the governor’s classification of gyms as
   dangerous failed rational basis review because she could not muster “a single supporting
   fact, to uphold their continued closure.” League of Indep. Fitness Facilities & Trainers,
   468 F. Supp. 3d at 950. In the second, the state’s closure of “non-life-sustaining”
   businesses failed rational basis scrutiny because the state “pick[ed] winners” without any
   “objective definitions and measurable criteria.” Cnty. of Butler, 486 F. Supp. 3d at 927.
   During rational basis review, it is the plaintiff who has the “burden to negative every
   conceivable basis which might support” “the rationality of the legislative classification.”
   Beach Comm’s, Inc., 508 U.S. at 315, 113 S. Ct. at 2102 (internal quotations omitted)
   (emphasizing that “we never require a legislature to articulate its reasons for enacting a
   statute”). For that reason, if for no other, these cases serve as poor legal support.
                                                8
Case: 22-50035      Document: 00516537981           Page: 9     Date Filed: 11/08/2022




                                     No. 22-50035

   rationales or “betrayed by the undisputed facts.” St. Joseph Abbey v. Castille,
   712 F.3d 215, 223 (5th Cir. 2013); see also Simi Inv. Co. v. Harris Cnty.,
   236 F.3d 240, 253 (5th Cir. 2000) (“a nonexistent park used by County
   officials to interfere with private property interests is clearly arbitrary”). But
   Judge Cano’s declarations are “not subject to courtroom fact-finding and
   may be based on rational speculation unsupported by evidence or empirical
   data.” Beach Comm’s, Inc., 508 U.S. at 315, 133 S. Ct. at 2102. As discussed
   above, restricting the operations of key players in the travel industry like
   hotels in order to limit the presence of out-of-county visitors bore a rational
   relationship to slowing the spread of Covid-19 at the pandemic’s outset.
   Appellants have not negated this conceivable basis for the order.
                  B. Fourth & Fourteenth Amendment Seizure
          The district court reasoned that Appellants failed “to present any
   legal analysis or factual allegations in support” of their Fourth and
   Fourteenth Amendment claims.             Appellants respond that summary
   judgment may not be granted by default based only on a deficient response,
   and in any event, their response was not deficient.
          Certain principles are settled. A “motion for summary judgment
   cannot be granted simply because there is no opposition.” Hibernia Nat.
   Bank v. Administracion Cent. Sociedad Anonima, 776 F.2d 1277, 1279 (5th Cir.
   1985). But “a court may grant an unopposed summary judgment motion if
   the undisputed facts show that the movant is entitled to judgment as a matter
   of law.” Day v. Wells Fargo Bank Nat. Ass’n, 768 F.3d 435, 435 (5th Cir.
   2014). Also, the party opposing summary judgment “cannot discharge its
   burden by alleging legal conclusions.” 10A CHARLES ALAN WRIGHT &
   ALAN R. MILLER, FED. PRAC. & PROC. § 2727.2 (4th ed. Apr. 2022
   update).    Indeed, “unsupported allegations or affidavits setting forth
   ‘ultimate or conclusory facts and conclusions of law’ are insufficient to either

                                           9
Case: 22-50035     Document: 00516537981           Page: 10    Date Filed: 11/08/2022




                                    No. 22-50035

   support or defeat a motion for summary judgment.” Galindo v. Precision Am.
   Corp., 754 F.2d 1212, 1216 (5th Cir. 1985) (quoting WRIGHT & MILLER,
   § 2738).
          In this case, the district court did not grant summary judgment by
   default, because it reasonably concluded that the movant Cano carried his
   burden while the nonmovants failed to demonstrate a material fact dispute.
          Under the Fourth Amendment, “[a] seizure of property occurs when
   there is some meaningful interference with an individual’s possessory
   interests in that property.” Severance v. Patterson, 566 F.3d 490, 501 (5th Cir.
   2009) (internal quotation omitted). And “by its express text, the amendment
   prohibits only those searches and seizures that are unreasonable in the
   particular circumstances in which they are performed.” United States v.
   York, 895 F.2d 1026, 1028 (5th Cir. 1990).
          Even assuming a seizure occurred, the same summary judgment
   evidence submitted by Judge Cano to show that his restrictions on hotel use
   bore a rational relationship to public health also shows that the restrictions
   were reasonable given the circumstances. The only additional evidence
   Appellants submit in opposition is the declaration of J.P. Bryan, which asserts
   that Judge Cano’s “arbitrary orders” “constituted an unreasonable
   interference with and deprivation of” his property.         These conclusory
   statements are insufficient to create a material fact dispute.
                          C. Expert Witness Exclusion
          The district court held that Appellants’ expert Dr. Alozie opined
   about a pure question of law: whether a statutory disaster existed in Brewster
   County. Indeed, Federal Rule of Evidence 704 is not “intended to allow a
   witness to give legal conclusions.” Owen v. Kerr-McGee Corp., 698 F.2d 236,
   240 (5th Cir. 1983); see also Snap-Drape, Inc. v. C.I.R., 98 F.3d 194, 198 (5th
   Cir. 1996); Alldread v. City of Grenada, 988 F.2d 1425, 1436–37 (5th Cir.
                                          10
Case: 22-50035     Document: 00516537981           Page: 11   Date Filed: 11/08/2022




                                    No. 22-50035

   1993). Although he has excellent professional credentials, Dr. Alozie stated
   in his two-sentence opinion only that “a statutory disaster did not exist . . .
   because there were no reported cases of COVID-19 in Brewster County [or
   in any of the surrounding counties] and no imminent threat of a COVID-19
   epidemic in Brewster County.” This certainly reads as a legal conclusion
   concerning Texas law notwithstanding Appellants’ effort to characterize it
   as a statement of fact. At the very least, the district court did not abuse its
   discretion in holding as much.
          For the foregoing reasons, the district court’s judgment is
   AFFIRMED.




                                         11